Citation Nr: 0602201	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES



1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1989 and from December 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  Personnel records indicate that the veteran participated 
in combat during operation Desert Storm.

2.  Tinnitus was not present during the veteran's active 
military service and is not otherwise shown to be related to 
the veteran's military service or to any incident during 
service.


CONCLUSIONS OF LAW


1.  PTSD was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The multiple RO decisions issued in 
connection with the veteran's appeal have notified him of the 
evidence considered as well as the pertinent laws and 
regulations.  In addition, letters sent to the veteran dated 
in July 2002 and August 2005 noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication, notice 
was provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of this claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA and private medical records.  In 
addition, VA has obtained medical opinions to assist in 
answering the medical questions presented in this appeal.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The Board notes that a February 2003 private psychologist and 
a May 2003 VA examiner have indicated that the veteran meets 
the criteria for PTSD.

The Board observes that a USMC Fitness Report (1610), 
pertaining to the time period of January 14, 1991 to March 
23, 1991, indicates in the appraisal section that "This is a 
combat report."  The appraisal section also contains the 
statement that the veteran's performance "throughout the 
ground campaign" ensured his team's success.  It was also 
noted that the veteran had earned recommendation for an Army 
Commendation Medal (ARCOM).  The Board notes that the 
citation contained in the ARCOM indicates that the veteran 
was subject to direct and indirect enemy fire during 
operation Desert Storm.

The Board notes, as did the RO, that the ARCOM (submitted by 
the veteran) is not on the veteran's DD 214 or in his 201 
file, and is dated following the veteran's release from 
active duty.  However, the Board notes that the potential 
receipt of the ARCOM was noted on his Marine Corp fitness 
report, and the content in the fitness report and the content 
contained in the ARCOM citation appear to be consistent.  
While the circumstances surrounding the date of issuance of 
the ARCOM is unclear, the Board notes that the award was 
issued by the Army and earned by the veteran while serving as 
a Marine member of an Army task force.  The Board further 
observes that the veteran returned to the United States and 
was discharged from the Marines merely two months following 
the end of the ground campaign phase of Operation Desert 
Storm.

Even if based solely on the USMC Fitness Report pertaining to 
the time period of January 14, 1991 to March 23, 1991, the 
Board will accept the veteran's assertion of participation in 
combat and stressor events in service.  As such, as the 
veteran has a valid diagnosis of PTSD, and his PTSD is 
related to stressor events in Iraq, service connection for 
PTSD is warranted.

II.  Tinnitus

The veteran asserts that he has tinnitus as a result of 
exposure to noise while serving during operation Desert 
Storm.

Service medical records noted no complaints or findings 
related to tinnitus.

Medical records indicate that the veteran has been diagnosed 
with tinnitus beginning in 2001.

The Board finds that the preponderance of the evidence is 
against the veteran's tinnitus claim.  While the medical 
records indicate that the veteran has tinnitus, tinnitus or 
complaints of tinnitus were not noted during service.  No 
physician has linked such a disability to service, and the 
Board notes that tinnitus was not diagnosed until nearly a 
decade following service.

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to establish that injuries 
occurred in combat.  VA has never disputed that the veteran 
was exposed to noise during service, especially while serving 
as a Bradley vehicle crew member.  Even considering the 
provisions of 38 U.S.C.A. § 1154(b), the Board finds that the 
veteran's tinnitus claim must be denied as the requirement of 
a link shown by competent medical evidence between tinnitus 
and any event from service is not presented.

The Board has considered the veteran's statements and hearing 
testimony, which have been given weight as to his 
observations for symptoms and limitations caused by his 
tinnitus.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation or 
render a diagnosis.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
tinnitus claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's tinnitus claim that would give rise to a reasonable 
doubt in favor of the veteran.  Accordingly, the benefit-of-
the-doubt rule is not applicable, and the tinnitus claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


